Exhibit 99.1 FOR IMMEDIATE RELEASE DEL GLOBAL TECHNOLOGIES REPORTS FISCAL 2 Bay Shore, NY – December 14, 2009 Del Global Technologies Corp. (OTCBB: DGTC) (“Del Global” or “the Company”) today announced financial results for its fiscal 2010 first quarter. Highlights · FY 2010 first quarter sales from continuing operations were $11.6 million reflecting soft customer demand · FY 2010 first quarter loss from continuing operations was $0.4 million, or $0.02 per share · Del Medical Imaging business was sold on November 24, 2009. · U.S. Credit facility amended to reflect reduced U.S. borrowing requirements John J.
